'-^1 OFfi^.0^?^ M'e'^'OURJ^CKlMWAL APPEALS OF TEXAS
                 "' P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                OFFICIAL BUSINES&3»wg^ra ^T _J__.                                 /•gr   ju; a   ;,.-i,s a«a



                STATE ©F TEM^rtr-W^^^ 2 |Lfl|Jg™S
                PENALTY FOftf/ •.,,• "" ~ME**a"i 02 1R 3
                                                                                                   S5
10/29/2014      PR8VATE US^ri 't\;                           0006557458       OCT 30
                                                 rA*t3r*RAILED FROM ZIP.GODF 787011
                                                                                            2014

VELA, JOSE EDUARDO Tr.ict. No. C                 n?B(1)               WR-82,288-01
The Court has dismissed your application'for writf.of habeas corpus without written
order; the sentence has been discharged. See/ExparteHarrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).             """ *
                                                                           Abel Acosta, Clerk ,/

                                               DO VELA
                                                TDC# 1711519




                                                                                                        I /•